DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 26 and 31 are objected to because of the following informalities: 	Regarding claim 26, “(CH3NH3PbI3 or MAPbI3 “ in line 3 should be revised to be “(CH3NH3PbI3 or MAPbI3);”
	Regarding claim 31, “(CH3NH3PbI3 or MAPbI3methylammonium lead tribromide (CH3NH3PbBr3 or MAPbBr3)” in line 4 should be revised to “(CH3NH3PbI3 or MAPbI3); methylammonium lead tribromide (CH3NH3PbBr3 or MAPbBr3)”	  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20-26, 28-31, 33-36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (U.S. Publication No. 2017/0084848 A1; hereinafter Gao) in view of May et al. (U.S. Publication No. 2015/0001537 A1; hereinafter May) and Choy et al. (U.S. Publication No. 2021/0376276 A1).
	With respect to claim 20, Gao discloses a nanoimprinted device comprising: an organometal perovskite layer comprising one of a film and a crystal (See ¶[0010])	Gao fails to disclose wherein the organometal perovskite layer is imprinted, 
	With respect to claim 21, the combination of Gao, May, and Choy discloses two metal layers [42], wherein the imprinted organometal perovskite layer is either sandwiched between the two metal layers (See May Figure 1A), or located below two metal electrodes, acting as source and drain lateral electrodes, thereby forming a photodetector (See Gao ¶[0055]).	The implementation of the gate orientation allows for voltage induction for phase 
	With respect to claim 22, Gao discloses a photovoltaic device comprising: two electrically conductive electrode layers (See ¶[0051]); two transport layers respectively adjacent to the electrically conductive electrode layers, wherein at least one of the electrode layers is optically transparent, and wherein the two transport layers are a hole transport layer (HTL) and an electron transport layer (ETL) (see ¶[0053-0054]); and an organometal photoactive perovskite layer, wherein the organometal perovskite layer is sandwiched between the two transport layers (See ¶[0054-0055]).	Gao fails to disclose wherein the organometal perovskite layer is imprinted, wherein the imprinted organometal photoactive perovskite layer comprises microscale or nanoscale pattern structures.	In the same field of endeavor, May teaches wherein the organometal perovskite layer is imprinted (See May ¶[0036] and ¶[0040]).
	Furthermore, Choy teaches wherein the imprinted organometal photoactive perovskite layer comprises microscale or nanoscale pattern structures. (see Figure 5A and ¶[0057])	Imprinting of the organometal perovskite layer as taught by May allows for a charge ordered layer able to be manipulated by gate voltage and phase stability of the channel layer, allowing for ultrafast conductivity changes (See May ¶[0029]). Furthermore, the implementation periodic gratings at a nanoscale as taught by Choy allows for increased electroluminescence and improved crystal quality and light output. (see Choy ¶[0058]). Therefore, it would have been obvious to one of ordinary skill in the 
	With respect to claim 23, the combination of Gao, May, and Choy discloses wherein at least one of the two transport layers is transparent in a visible spectrum of light (see Gao ¶[0054]).
	With respect to claim 24, Gao discloses a light emitting device (LED) comprising: two electrically conductive electrode layers (See ¶[0051]), wherein at least one of the electrode layers is optically transparent (ITO ¶[0051]); two transport layers respectively adjacent to the two electrically conductive electrode layers, wherein the two transport layers are a hole transport layer (HTL) and electron transport layer (ETL) (see ¶[0053-0054]); and a light emissive organometal perovskite layer, wherein the light-emissive organometal perovskite layer is sandwiched between the two transport layers, and wherein the two electrically conductive electrode layers are configured for charge injection into transport layers and further injection into the light emissive organometal perovskite layer (See ¶[0054-0056]).
	Gao fails to disclose wherein the organometal perovskite layer is imprinted, wherein the light emissive imprinted organometal perovskite layer comprises microscale or nanoscale pattern structures	In the same field of endeavor, May teaches wherein the organometal perovskite layer is imprinted (See May ¶[0036] and ¶[0040]).
	Furthermore, Choy teaches wherein the light emissive imprinted organometal perovskite layer comprises microscale or nanoscale pattern structures. (see Figure 5A and ¶[0057])
	With respect to claim 25, the combination of Gao, May, and Choy discloses wherein the film is an organo-metal halide perovskite film and the crystal is an organo-metal halide perovskite crystal (see Choy ¶[0045]).
	With respect to claim 26, the combination of Gao, May and Choy discloses wherein the organometal halide of the organo-metal halide perovskite film or organo-metal halide perovskite crystal comprising at least one of: 	methylammonium lead triiodide (CH3NH3PbI3 or MAPbI3 	methylammonium lead tribromide (CH3NH3PbBr3 or MAPbBr3); 	formamidinium lead triiodide (NH2CHNH2PbI3 or FAPbI3); or 	formamidinium lead tribromide (NH2CHNH2PbBr3 or FAPbBr3) (see Choy ¶[0045]).
	With respect to claim 28, the combination of Gao, May, and Choy discloses wherein the film and the crystal comprise organo-metal halide perovskite film, and wherein the organo-metal halide perovskite film has a thickness of 50 nanometers to 
	With respect to claim 29, the combination of Gao, May, and Choy discloses wherein the microscale or nanoscale pattern structures include at least one of periodic or arbitrary pillars, holes, or gratings (see Choy Figure 5A and ¶[0057])
	With respect to claim 30, the combination of Gao, May, and Choy discloses wherein the imprinted organometal perovskite layer comprises organo-metal halide perovskite film or organo-metal halide perovskite crystal (see Choy ¶[0045]).
	With respect to claim 31, the combination of Gao, May, and Choy discloses wherein the organometal halide of the organo-metal halide perovskite film or organo-metal halide perovskite crystal comprising at least one of: methylammonium lead triiodide (CH3NH3PbI3 or MAPbI3methylammonium lead tribromide (CH3NH3PbBr3 or MAPbBr3); formamidinium lead triiodide (NH2CHNH2PbI3 or FAPbI3); and formamidinium lead tribromide (NH2CHNH2PbBr3 or FAPbBr3), and mixtures thereof (see Choy ¶[0045]).
	With respect to claim 33, the combination of Gao, May, and Choy discloses wherein the organo-metal halide perovskite film or the organo-metal halide perovskite crystal comprises organo-metal halide perovskite film, and wherein the organo-metal halide perovskite film has a thickness of 50 nanometers to 100 micrometers, and wherein the perovskite film comprises a nanoimprinted perovskite film (see Choy Figure 5A and ¶[0057])

	With respect to claim 35, the combination of Gao, May, and Choy discloses wherein the imprinted organometal perovskite layer comprises organo-metal halide perovskite film or organo-metal halide perovskite crystal  (see Choy ¶[0045] and ¶[0057]).
	With respect to claim 36, the combination of Gao, May, and Choy discloses wherein the organometal halide of the organo-metal halide perovskite film or organo-metal halide perovskite crystal comprising at least one of: methylammonium lead triiodide (CH3NH3PbI3 or MAPbI3); methylammonium lead tribromide (CH3NH3PbBr3 or MAPbBr3); formamidinium lead triiodide (NH2CHNH2PbI3 or FAPbI3); or formamidinium lead tribromide (NH2CHNH2PbBr3 or FAPbBr3) (see Choy ¶[0045] and ¶[0057]).
	With respect to claim 38, the combination of Gao, May, and Choy discloses wherein the organo-metal halide perovskite film or the organo-metal halide perovskite crystal comprises organo-metal halide perovskite film, and wherein the organo-metal halide perovskite film has a thickness of 50 nanometers to 100 micrometers, and wherein the perovskite film comprises a nanoimprinted perovskite film (see Figure 5A and ¶[0057])
Claims 27, 32 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (U.S. Publication No. 2017/0084848 A1; hereinafter Gao) in view of May et al. (U.S. Publication No. 2015/0001537 A1; hereinafter May) and Choy et al. (U.S.  as applied to claims 20, 22 and 24 above, and further in view of Blackburn et al. (U.S. Publication No. 2018/0374651 A1; hereinafter Blackburn)
	With respect to claim 27, the combination of Gao, May, and Choy fails to disclose wherein the organo-metal halide perovskite film or the organo-metal halide perovskite crystal is composed of quantum dots of perovskite.	In the same field of endeavor, Blackburn teaches wherein the organo-metal halide perovskite film or the organo-metal halide perovskite crystal is composed of quantum dots of perovskite (see ¶[0038]).	The implementation of a quantum dot network of organo-metal halide perovskite crystal as taught by Blackburn increases efficiency of the charge extraction kinetics of the perovskite layer (see ¶[0049]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 32, the combination of Gao, May, and Choy fails to disclose organo-metal halide perovskite film or the organo-metal halide perovskite crystal is composed of quantum dots of perovskite.
	In the same field of endeavor, Blackburn teaches wherein the organo-metal halide perovskite film or the organo-metal halide perovskite crystal is composed of quantum dots of perovskite (see ¶[0038]).	The implementation of a quantum dot network of organo-metal halide perovskite crystal as taught by Blackburn increases efficiency of the charge extraction kinetics of the perovskite layer (see ¶[0049]). Therefore, it would have been obvious to one of 
	With respect to claim 37, the combination of Gao, May, and Choy fails to disclose wherein the organo-metal halide perovskite film or the organo-metal halide perovskite crystal is composed of quantum dots of perovskite.
	In the same field of endeavor, Blackburn teaches wherein the organo-metal halide perovskite film or the organo-metal halide perovskite crystal is composed of quantum dots of perovskite (see ¶[0038]).	The implementation of a quantum dot network of organo-metal halide perovskite crystal as taught by Blackburn increases efficiency of the charge extraction kinetics of the perovskite layer (see ¶[0049]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.

Response to Arguments
Applicant's arguments with respect to claims 20-38 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	- Shimoda et al. (U.S. Publication No. 2013/0240871 A1) discloses a imprinting perovskite
Snaith et al. (U.S. Publication No. 2016/0380125 A1) discloses a device with organometal perovskite.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818